                            Case 1:20-cv-04485-GHW Document 10 Filed 08/31/20 Page 1 of 1
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
               GIANAKIS LAW LLC                                              DOC #:                            8/31/2020
               Attorney at Law                                               DATE FILED: 8/31/2020
                                                                                               James P. Gianakis
                                                       MEMORANDUM                  ENDORSEDAttorney ID # JG 3930
                                                                                            315 Madison Avenue, 3rd Floor
                                                                                              New York, New York 10017
                                                                                                 Telephone: 646.979.3750
                                                                                                  Facsimile: 973.218.2401
                                                                                                    Mobile: 908.337.4436



                                                                                August 31, 2020



               VIA E-FILING
               Honorable Gregory H. Woods, U.S.D.J.
               United States District Court
                for the Southern District of New York
               Daniel Patrick Moynihan U.S. Courthouse
               500 Pearl Street
               New York, New York 10007

                          Re:       MPF Sales & Marketing LLC v. Baker’s Pride, Inc.
                                    Civil Action No. 1:20-cv-04485-GHW/SDA

               Dear Judge Woods:

                      This office represents the Plaintiff, MPF Sales & Marketing LLC (“MPF”), in the above-
               referenced matter. We have had some difficulty in confirming contact with the Defendant,
               Baker’s Pride, Inc., and therefore, respectfully request that the Initial Pretrial Conference that is
               scheduled for this Thursday, September 3, 2020, at 1:00 p.m., be adjourned to a later date so that
               we can confirm Defendant’s appearance and counsel in this matter, counsel can confer regarding
               discovery and submit a joint proposed plan for the Court’s consideration, and the conference with
               Your Honor can be productive and respectful of the Court’s time.

                          We appreciate Your Honor’s continuing attention to and courtesies in this matter.
Application granted. The initial pretrial conference scheduled for
September 3, 2020 is adjourned to September 22, 2020 at 11:00 a.m. The          Respectfully submitted,
parties are directed to submit the Joint Letter and proposed Case
Management Plan, referenced in Dkt. No. 6, no later than one week
                                                                                s / James P. Gianakis
before the conference. The conference will be conducted by telephone
and the parties are directed to the Court's Emergency Rules in Light of
COVID-19, which are available on the Court's web page, for the dial-in          James P. Gianakis
number and access code and other relevant information. The parties are
specifically directed to comply with Rule 2(C) of those rules. Counsel for
                  : to serve a copy of this order on Defendant, and to
Plaintiff is directed
retain proof of service.
SO ORDERED.
                                   _____________________________________
Dated: August 31, 2020                   GREGORY H. WOODS
New York, New York                      United States District Judge
